Exhibit 10.2

EXECUTION VERSION

CREDIT AGREEMENT

dated as of

January 22, 2019

between

GASTAR MIDCO HOLDINGS LLC,
as Borrower,

 

and

AF V ENERGY I HOLDINGS, L.P.,
as Lender

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I. Definitions

1

 

 

Section 1.01

Defined Terms1

 

 

Section 1.02

Terms Generally18

 

 

Section 1.03

Classification of Loans and Borrowings18

 

Article II. The Credits

18

 

 

Section 2.01

Accounting Terms; GAAP18

 

 

Section 2.02

Loans and Commitments19

 

 

Section 2.03

Funding of Borrowings19

 

 

Section 2.04

[Reserved]19

 

 

Section 2.05

Repayment of Loans; Evidence of Debt19

 

 

Section 2.06

Optional Prepayment of Loans20

 

 

Section 2.07

Mandatory Prepayment of Loans20

 

 

Section 2.08

[Reserved]21

 

 

Section 2.09

[Reserved]21

 

 

Section 2.10

Interest on Loans21

 

 

Section 2.11

Alternate Rate of Interest22

 

 

Section 2.12

[Reserved]23

 

 

Section 2.13

Conversion and Continuation of Borrowings23

 

 

Section 2.14

Increased Costs24

 

 

Section 2.15

Change in Legality25

 

 

Section 2.16

Breakage25

 

 

Section 2.17

Taxes26

 

 

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs29

 

Article III. Representations and Warranties

30

 

 

Section 3.01

Organization; Powers30

 

 

Section 3.02

Authorization; Enforceability31

 

 

Section 3.03

Governmental Approvals; No Conflicts31

 

 

Section 3.04

No Material Adverse Change31

 

 

Section 3.05

Properties31

 

 

Section 3.06

Litigation and Environmental Matters31

 

 

Section 3.07

Compliance with Laws and Agreements32

 

 

Section 3.08

Investment Company Status32

 

 

Section 3.09

Taxes32

 

 

Section 3.10

ERISA32

 

 

Section 3.11

Disclosure32

 

 

Section 3.12

Labor Matters33

 

 

Section 3.13

Capitalization33

 

 

Section 3.14

Margin Stock33

 

 

Section 3.15

[Reserved]33

 

 

Section 3.16

[Reserved]33

 

i



--------------------------------------------------------------------------------

 

 

Section 3.17

[Reserved]33

 

 

Section 3.18

[Reserved]33

 

 

Section 3.19

[Reserved]33

 

 

Section 3.20

[Reserved]33

 

 

Section 3.21

Anti-Corruption Laws and Sanctions33

 

 

Section 3.22

No Foreign Operations34

 

 

Section 3.23

[Reserved]34

 

 

Section 3.24

Borrower as Holding Company34

 

Article IV. Conditions to Effectiveness and Borrowings

34

 

 

Section 4.01

Conditions to Effectiveness34

 

 

Section 4.02

Conditions to All Loans35

 

Article V. Affirmative Covenants

36

 

 

Section 5.01

Financial Statements; Other Information36

 

 

Section 5.02

Notices of Material Events37

 

 

Section 5.03

Existence; Conduct of Business38

 

 

Section 5.04

Payment of Obligations38

 

 

Section 5.05

Maintenance of Properties; Insurance38

 

 

Section 5.06

Books and Records; Inspection Rights38

 

 

Section 5.07

Compliance with Laws39

 

 

Section 5.08

Environmental Matters39

 

 

Section 5.09

Use of Proceeds39

 

 

Section 5.10

[Reserved]39

 

 

Section 5.11

[Reserved]39

 

 

Section 5.12

Swap Agreements39

 

 

Section 5.13

[Reserved]39

 

 

Section 5.14

[Reserved]39

 

 

Section 5.15

[Reserved]39

 

 

Section 5.16

[Reserved]39

 

 

Section 5.17

Further Assurances39

 

Article VI. Negative Covenants

40

 

 

Section 6.01

[Reserved]40

 

 

Section 6.02

Indebtedness40

 

 

Section 6.03

Liens41

 

 

Section 6.04

Fundamental Changes41

 

 

Section 6.05

Disposition of Assets41

 

 

Section 6.06

Nature of Business42

 

 

Section 6.07

Investments42

 

 

Section 6.08

Swap Agreements43

 

 

Section 6.09

Restricted Payments43

 

 

Section 6.10

Transactions with Affiliates43

 

 

Section 6.11

Restrictive Agreements44

 

 

Section 6.12

Disqualified Stock45

 

 

Section 6.13

Certain Amendments to Organizational Documents45

 

 

Section 6.14

Sale and Leaseback Transactions45

 

ii



--------------------------------------------------------------------------------

 

Article VII. [Reserved]

45

 

Article VIII. Events of Default

45

 

Article IX. [Reserved]

48

 

Article X. Miscellaneous

48

 

 

Section 10.01

Notices48

 

 

Section 10.02

Waivers; Amendments49

 

 

Section 10.03

Expenses; Indemnity; Damage Waiver49

 

 

Section 10.04

Successors and Assigns50

 

 

Section 10.05

Survival53

 

 

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution54

 

 

Section 10.07

Severability54

 

 

Section 10.08

Right of Setoff54

 

 

Section 10.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS55

 

 

Section 10.10

WAIVER OF JURY TRIAL56

 

 

Section 10.11

Headings56

 

 

Section 10.12

Confidentiality56

 

 

Section 10.13

Material Non-Public Information56

 

 

Section 10.14

[Reserved]57

 

 

Section 10.15

Interest Rate Limitation57

 

 

Section 10.16

USA PATRIOT Act57

 




iii



--------------------------------------------------------------------------------

 



EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Note

Exhibits C-1 through C-4 – Form of Tax Certificates

Exhibit D – Form of Interest Election Request

Exhibit E – Form of Notice of Cash Election

 

SCHEDULES:

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Capitalization

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

Schedule 6.07 – Existing Investments

 

 

iv



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of January 22, 2019, is between GASTAR MIDCO
HOLDINGS LLC, a Delaware limited liability company, as Borrower and AF V Energy
I Holdings, L.P., as Lender.

RECITALS

WHEREAS, on October 31, 2018, Gastar Exploration Inc. and its subsidiaries
(collectively, the “Debtors” and each, a “Debtor”) commenced voluntary
cases  under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”);

WHEREAS, on December 21, 2018, the Bankruptcy Court entered the Confirmation
Order (as defined below);

WHEREAS, the Debtors are party to that certain Superpriority
Debtor-In-Possession Credit Agreement, dated as of October 31, 2018, among the
Debtors, the other guarantors party thereto, the lenders party thereto and
Wilmington Trust, National Association, as administrative agent (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the “DIP
Credit Agreement”); and

WHEREAS, in connection with the confirmation and implementation of the Plan of
Reorganization (as defined below), the Borrower has requested that Lender make
available to the Borrower a term loan facility of $200,000,000 to refinance a
portion of the DIP Obligations (as defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

Article I.

Definitions

Section 1.01Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR Loan” or “ABR Borrowing” means a Loan or a Borrowing consisting of Loans
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Act” has the meaning assigned to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by Lender to be
equal to the LIBO Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period and (b) 2.00% per annum.



--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  “Affiliated” has meaning correlative thereto.

“Affiliate Transaction” has the meaning assigned to such term in Section
6.10(a).

“Agreement” means this Credit Agreement, dated as of January 22, 2019, as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1.00% or (c) the Adjusted LIBO Rate for a
one-month Interest Period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1.00%.  If Lender
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of Lender to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer
exist.  Any change in the Alternate Base Rate due to a change in the Base Rate
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan,
during the Interest Period ending on such Interest Payment Date shall be 8.00%
per annum, unless the Borrower has elected to pay in cash, in which case the
Applicable Margin for such Eurodollar Loan during the Interest Period ending on
such Interest Payment Date shall be 6.00% per annum and (b) with respect to any
ABR Loan, during the period from the then most recent Interest Payment Date for
such Loan (or, in the case of ABR Loan originally made as an ABR Loan that (x)
was not at any time a Eurodollar Loan and (y) in respect of which an Interest
Payment Date had not occurred on or prior to such date, from the date such ABR
Loan was initially funded) and ending on such Interest Payment Date (such
period, the “Applicable Interest Payment Period”) shall be 7.00% per annum
during such Applicable Interest Payment Period, unless the Borrower has elected
to pay in cash, in which case the Applicable Margin for such ABR Loan during the
Interest Period ending on such Interest Payment Date shall be 5.00% per annum.

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction, the numerator of which is the sum of such
Lender’s Credit Exposure at such time and the denominator of which is the
aggregate Credit Exposure at such time.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

Page 2



--------------------------------------------------------------------------------

 

“Ares” means (a) Ares Management LLC, its Affiliated investment managers and
funds or accounts managed by any of them (but excluding any portfolio companies
that are owned in whole or in part by any of the foregoing) and (b) any partner,
member, manager, principal, director or officer of any of the foregoing.

“Asset Sale” means any Disposition by Borrower of any Property other than  (a)
Dispositions permitted by clauses (a), (b), (c) or (d) of Section 6.05 and (b)
any single Disposition or series of related Dispositions that involves
Properties having a Fair Market Value not exceeding $1,000,000 and when
aggregated together with all other Dispositions under this clause (b) the total
does not exceed $5,000,000.

“Assignment and Assumption” means an assignment and assumption entered into
by  Lender and an Eligible Assignee (with the consent of any Person whose
consent is required under 10.04), in the form of Exhibit A or any other form
approved by Lender.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” now and hereafter in effect, or any applicable successor statute.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of Lender,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, the prime lending rate published in The Wall
Street Journal for such day; provided that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Base Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by Lender from time to time
for purposes of providing quotations of prime lending interest rates); each
change in the Base Rate shall be effective on the date such change is
effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means GASTAR MIDCO HOLDINGS LLC, a Delaware limited liability
company, and its successors and permitted assigns.

Page 3



--------------------------------------------------------------------------------

 

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Breakage Event” has the meaning assigned to such term in Section 2.16.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided that, when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
lease obligations on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by Lender
or by any commercial bank organized under the laws of the United States of
America or any state thereof having combined capital and surplus of not less
than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a “nationally recognized
statistical rating organization” (within the meaning of proposed Rule 3b‑10
promulgated by the SEC under the Exchange Act), if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of Lender or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

Page 4



--------------------------------------------------------------------------------

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect  Lender, such later date on which a Lender becomes a party to this
Agreement of (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by Lender
(or, for purposes of Section 2.14(b), by any lending office of Lender or by
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.

“Change of Control” means

(a)any “person” or “group” (as such terms are used in sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Ares or any Related Party thereof, is or becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person
or group shall be deemed to have “beneficial ownership” of all shares that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting power of the outstanding Capital Stock normally
entitled to vote in the election of directors (“Voting Stock”) of Borrower (or
its successor by merger, consolidation or purchase of all or substantially all
of its assets);

(b)the failure at any time of Holdings to be the beneficial owner of 100% of the
Voting Stock of the Borrower; or

(c)the Borrower’s stockholders approve any plan relating to the liquidation or
dissolution of the Borrower.

(d)

Notwithstanding anything to the contrary herein, the Restructuring Transactions
shall not constitute a Change of Control.

“Charges” has the meaning assigned to such term in Section 10.15.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means as to Lender, its obligation to make a Loan to Borrower
hereunder, expressed as an amount representing the maximum principal amount of
Loans to be made by such Lender under this Agreement.  The amount of Lender’s
Commitment as of the Effective

Page 5



--------------------------------------------------------------------------------

 

Date is equal to $200,000,000, which amount (a) shall refinance DIP Obligations
and (b) shall be deemed funded by Lender on the Effective Date.  

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
of Reorganization pursuant to Section 1129 of the Bankruptcy Code, together with
all schedules and exhibits thereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

“Consummation of the Plan of Reorganization” means the occurrence of the
Effective Date (as defined in the Plan of Reorganization) and the substantial
consummation of the Plan of Reorganization within the meaning of Section 1101(2)
of the Bankruptcy Code in accordance with its terms in all material respects.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Date” means the date of a Borrowing.

“Credit Exposure” means the outstanding principal amount of Lender’s Loans at
such time.

“Debtor” has the meaning assigned to such term in the recitals hereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means, with respect to the Loans or other Obligations which
accrue interest at the Default Rate hereunder, a rate per annum equal to the sum
of three percent (3%) plus the interest rate otherwise applicable thereto.

“DIP Credit Agreement” has the meaning assigned to such term in the recitals
hereto.

“DIP Obligations” means Obligations as defined in the DIP Credit Agreement.

“Discharge of Obligations” means (a) the payment in full in cash of all
Obligations (other than contingent indemnity obligations for which no claim for
payment has been made (which indemnity obligations continue to survive as
expressly provided in this Agreement or in any other Loan Document)), (b)
termination or expiration of the Commitments and (c) termination of

Page 6



--------------------------------------------------------------------------------

 

this Agreement other than indemnity and reimbursement obligations which
expressly survive the termination hereof.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Capital Stock
(which would not constitute Disqualified Stock) at the sole option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived by Lender) which date is January 22, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 10.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Subsidiaries.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, determinations, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority relating in any way to the protection of environment,
preservation or reclamation of natural resources, pollution, the management,
release or threatened release of any Hazardous Material or to health and safety
matters (to the extent relating to exposure to Hazardous Materials).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any violation of or liability under any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal (or
arrangement for the disposal) of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

Page 7



--------------------------------------------------------------------------------

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Loan” or “Eurodollar Borrowing” means a Loan or a Borrowing
consisting of Loans bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i)  Lender acquires
such interest in the Loan or Commitment or (ii)  Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to Lender’s assignor
immediately before Lender acquired the applicable interest in a Loan or
Commitment or to Lender immediately before it changed its lending office,
(c) Taxes attributable to Lender’s failure to comply with Section 2.17(f) and
(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

Page 8



--------------------------------------------------------------------------------

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith in accordance with generally accepted finance practices.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer of the Borrower.  Any
document delivered hereunder that is signed by the Financial Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Financial Officer shall be conclusively presumed to have acted on behalf of the
Borrower.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 2.01.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such

Page 9



--------------------------------------------------------------------------------

 

Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all contaminants, pollutants or, hazardous or toxic
materials, substances, wastes or other chemicals, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, explosive
materials, radioactive materials and all other materials, substances or wastes
of any nature regulated pursuant to, or for which liability or standards of
conduct may be imposed under, any Environmental Law due to their hazardous or
dangerous properties or characteristics.

“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement.

“Holdings” means Gastar Topco Holdings, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than 60 days past the
due date or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, but limited to the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
the property securing such Indebtedness, (f) all Guarantees by such Person of
Indebtedness of others to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such Guarantee, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) attributable Indebtedness in respect of
Sale and Leaseback Transactions and (k) all obligations of such Person relating
to any production payment.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

Page 10



--------------------------------------------------------------------------------

 

“Indemnitee” has the meaning assigned to such term in Section 10.03.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Election Request” means a request by the Borrower in accordance with
the terms of Section 2.13 and substantially in the form of Exhibit D or such
other form as shall be approved by Lender.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each calendar quarter and any date upon which a payment or
prepayment thereof is made and (b) with respect to any Eurodollar Borrowing, the
last day of the Interest Period applicable to such Borrowing, and any date upon
which a payment or prepayment thereof is made.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day that is (x) one week thereafter, (y) one month thereafter or
(y) three months thereafter, in any case at the Borrower’s election pursuant to
Section 2.03 or 2.13, as applicable; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c), end on the last Business Day
of the calendar month at the end of such Interest Period and (c) no Interest
Period for any Borrowing shall extend beyond the applicable Maturity
Date.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.  For purposes
hereof, the date of the Borrowing initially shall be the date on which the
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of the Borrowing.

“Investment” means all direct or indirect investments by such Person in other
Persons (including, without limitation, Affiliates) in the forms of loans
(including Guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Capital Stock or other securities, together with
all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.

“IRS” means the United States Internal Revenue Service.

“Lender” means AF V Energy I Holdings, L.P. and any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum determined by Lender by reference to the ICE
Benchmark

Page 11



--------------------------------------------------------------------------------

 

Administration London Interbank Offered Rate for deposits in Dollars with a term
equivalent to such Interest Period (as set forth on the applicable Bloomberg
screen page or by or such other commercially available source providing such
quotations as may be designated by Lender from time to time) at
approximately 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith and any other agreements executed by the Borrower in
connection with this Agreement and designated as a Loan Document therein.

“Loans” means, collectively, any loans made by Lender to the Borrower pursuant
to this Agreement.

“Market Disruption Loans” means Loans the rate of interest applicable to which
is based upon the Market Disruption Rate, and the Applicable Margin with respect
thereto shall be the same as the Applicable Margin applicable to Eurodollar
Loans; provided that, other than with respect to the rate of interest and
Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans
(and Borrowings bearing interest at the Market Disruption Rate shall for all
purposes hereunder and under the other Loan Documents be treated as ABR
Borrowings).

“Market Disruption Rate” means, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1.00%) equal to, the
Alternate Base Rate for such day (without giving effect to clause (c) of the
definition of Alternate Base Rate).  Any change in the Market Disruption Rate
shall be effective as of the opening of business on the effective day of any
change in the relevant component of the Market Disruption Rate. Notwithstanding
the foregoing, if the “Market Disruption Rate” as determined in accordance with
the immediately preceding sentences is less than the percentage specified in
clause (b) of the definition of “Adjusted LIBO Rate,” then for all purposes of
this Agreement and the other Loan Documents, the “Market Disruption Rate” shall
be deemed equal to such percentage for such Interest Period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of the
Borrower, (b) the ability of the Borrower to perform any of its obligations
under this Agreement or the other Loan Documents or (c) the validity or
enforceability of any Loan Document against the Borrower or the rights of or
benefits available to Lender under this Agreement or the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) of the
Borrower in an aggregate principal amount exceeding $10,000,000.

Page 12



--------------------------------------------------------------------------------

 

“Maturity Date” means the earlier of (a) January 22, 2024 and (b) the date of
the acceleration of any outstanding extensions of credit under this Agreement.

“Maximum Rate” has the meaning assigned to such term in Section 10.15.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or any ERISA Affiliate contributed or has any
obligations (current or contingent).

“Net Cash Proceeds” means, with respect to any Disposition or series of related
Dispositions of any assets by the Borrower, the excess, if any, of (a) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Dispositions, but only as and when so received, over (b) the sum of (i) the
principal amount of any Indebtedness that is secured by such asset or assets and
that is required to be repaid in connection with such Disposition or
Dispositions (other than the Loans) and (ii) the reasonable and documented
out‑of-pocket expenses (including Taxes) incurred by the Borrower in connection
with such Disposition or Dispositions.

“Notice of Cash Election” means a certificate substantially in the form of
Exhibit E delivered by a Responsible Officer of the Borrower to Lender.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of the
Borrower from time to time owed to Lender under any Loan Document, including any
make-whole amounts, any repayment or prepayment premiums and any accrued and
unpaid interest, in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

Page 13



--------------------------------------------------------------------------------

 

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in Section
10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes, assessments or other governmental charges or
levies which are not yet delinquent or which (i) are being contested in good
faith by appropriate proceedings diligently conducted, (ii) the Borrower, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect;

(b)pledges and deposits in connection with workers’ compensation, unemployment
insurance and other social security laws or regulations;

(c)Liens on cash and securities and deposits to secure the performance of bids,
trade contracts, leases, statutory obligations (excluding Liens arising under
ERISA), surety and appeal bonds, performance bonds and other obligations of a
like nature, in each case, which are in the ordinary course of business and
which are in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(d)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower to provide collateral to the depository institution;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (g) of Article VIII;

(f)easements, zoning restrictions, rights-of-way, servitudes, permits, surface
leases, and similar encumbrances on real property in each case imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and that, in the aggregate, do not materially detract from the value
of the affected Property or materially impair the use of the affected Property
or interfere with the ordinary conduct of business of the Borrower;

(g)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower in the ordinary course
of business covering the Property under the lease;

Page 14



--------------------------------------------------------------------------------

 

(h)unperfected Liens reserved in leases or arising by operation of law for rent
or compliance with the lease in the case of leasehold estates; and

(i)defects in or irregularities of title, if such defects or irregularities do
not deprive the Borrower of any material right in respect of its assets or
Properties;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Tax Distribution” means, with respect to a taxable period,
distributions to one or more current or former direct or indirect holders of
equity interests of the Borrower in an aggregate amount not to exceed the
product of (x) the taxable income of the Borrower (for the avoidance of doubt,
taking into account any taxable income of any other person that flows through to
the Borrower for U.S. federal income tax purposes) for such taxable period,
determined without regard to (i) any depreciation or amortization (or other cost
recovery deductions) in respect of any basis adjustments under Section 734 or
Section 743 of the Code (or any similar provisions of state or local law) or
(ii) any deduction relating to qualified business income under Section 199A of
the Code (or any similar provisions of state or local law), and (y) the highest
combined marginal U.S. federal, state and local income tax rate for such taxable
period applicable to an individual or corporation, whichever is greater,
resident in New York, New York.  A Permitted Tax Distribution may be estimated
by the Borrower and made at different times during the taxable period and after
completion of such taxable period to coincide with estimated tax payment dates.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning assigned to such term in Section 2.10(c).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan of Reorganization” means that certain Prepackaged Plan (as modified) of
Reorganization Pursuant to Chapter 11 of the Bankruptcy Code, dated as of
November 5, 2018 and filed by the Debtors with the Bankruptcy Court on November
5, 2018, as supplemented by the Plan Supplement.

“Plan Supplement” has the meaning assigned to such term in the Plan of
Reorganization.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.  Unless
otherwise qualified, all references to Property in this Agreement shall refer to
a Property or Properties of Borrower.

“Register” has the meaning assigned to such term in Section 10.04(b).

Page 15



--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, managers, members, partners,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means the chief executive officer or chief financial
officer of Borrower.  Any document delivered hereunder that is signed by a
Responsible Officer of Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of Borrower.

“Restricted Payment” means:

(a)any dividend or other distribution or other payment (whether in cash,
securities or other property) with respect to any Capital Stock in Borrower, to
any Person (in each case, solely in such Person’s capacity as holder of such
Capital Stock or, in the case of any payment, to the direct or indirect holders
of Borrower’s Capital Stock), including any dividend or distribution payable or
payment made in connection with any merger, amalgamation or consolidation;

(b)any purchase, redemption, defeasance or other acquisition or retirement for
value of any Capital Stock of Borrower (including in connection with any merger,
amalgamation or consolidation); and

(c)any principal payment on, or redemption, purchase, repurchase, defeasance or
other acquisition or retirement for value, in each case, prior to any scheduled
repayment, sinking fund payment or scheduled maturity, of any Indebtedness
secured by Liens or unsecured Indebtedness, of the Borrower, except a payment of
interest or principal at the stated maturity date thereof.

“Restructuring Transactions” has the meaning assigned to such term in the Plan
of Reorganization.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Crimea,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or (b) (i) an agency of
the government of a Sanctioned Country,

Page 16



--------------------------------------------------------------------------------

 

(ii) an organization controlled by a Sanctioned Country, (iii) any Person
domiciled, organized or resident in a Sanctioned Country or (iv) any Person
controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including but
not limited to those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, the United
Nations Security Council, the United Kingdom, the European Union and other
relevant sanctions authority with jurisdiction over the Borrower, each as
amended, supplemented or substituted from time to time.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to Lender under the Reserve Regulations.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Capital Stock representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of Borrower.

“Swap Agreement” means any agreement or arrangement, or any combination thereof,
(a) consisting of interest rate or currency swaps, caps or collar agreements,
foreign exchange agreements, commodity contracts or similar arrangements entered
into by such Person providing for protection against fluctuations in interest
rates, currency exchange rates or the exchange of nominal interest obligations,
either generally or under specific contingencies or (b) relating to oil and gas
or other hydrocarbon prices or basis costs or differentials or other similar
financial factors.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Page 17



--------------------------------------------------------------------------------

 

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents, (b) the Borrowing of Loans, and
(c) the use of the proceeds thereof.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means the
Adjusted LIBO Rate and the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means Borrower and Lender.

Section 1.02Terms Generally

.   The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.03Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”).

Article II.

The Credits

Section 2.01Accounting Terms; GAAP

.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with

Page 18



--------------------------------------------------------------------------------

 

GAAP, as in effect from time to time; provided that, if the Borrower notifies
Lender in writing that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if
Lender notifies the Borrower that Lender requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower at “fair value”, as
defined therein.

Section 2.02Loans and Commitments

.

(a)Subject to the terms and conditions set forth herein (including Sections 4.01
and 4.02), and relying upon the representations and warranties set forth herein,
Lender shall be deemed, on the Effective Date, to have made a loan to the
Borrower (each such loan, a “Loan”) in an aggregate amount equal to Lender’s
Commitment.  Lender and Borrower each acknowledges and agrees that the Loans
shall be deemed funded on the Effective Date without any actual funding and the
Commitment of Lender shall terminate immediately and automatically after the
deemed making of the Loan.  The Borrower acknowledges and agrees that the full
proceeds of the Loans have been disbursed by Lender to the Borrower.  The Loans
shall initially be made as Eurodollar Loans with an Interest Period of three
months.  Once repaid, the Loans may not be reborrowed, and any Commitment, once
terminated, may not be reinstated.

Section 2.03Funding of Borrowings

.

(a)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to elect to convert or continue any Borrowing if the Interest Period
requested or elected with respect thereto would end after the maturity date of
such Borrowing.

(b)Notwithstanding any other provision of this Agreement, there shall be no more
than fifteen (15) Interest Periods outstanding at any time.

Section 2.04[Reserved]

.

Section 2.05Repayment of Loans; Evidence of Debt

.

(a)The Borrower hereby unconditionally promises to pay to Lender the then unpaid
principal amount of the Loans of Lender, and all interest due thereon, and
otherwise satisfy all other Obligations, in each case, on the Maturity Date.

(b)Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to Lender resulting from
the Loan made by Lender,

Page 19



--------------------------------------------------------------------------------

 

including the amounts of principal and interest payable and paid to Lender from
time to time hereunder.

(c)The entries made in the accounts maintained pursuant to paragraph (b) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement; and provided further that to the extent there is any conflict between
the accounts maintained pursuant to paragraph (b) of this Section and the
Register maintained pursuant to Section 10.04(b), the Register shall control.

(d)Lender may request that the Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to Lender
a promissory note payable to Lender or its registered assigns in the form
attached hereto as Exhibit B. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by a promissory note in such form.

Section 2.06Optional Prepayment of Loans

.

(a)The Borrower shall have the right at any time and from time to time to prepay
the Loans, in whole or in part, in an aggregate minimum amount equal to (i) if
being paid in whole, the Obligations and (ii) if being paid in part, $1,000,000
and integral multiples of $500,000 in excess of that amount.  With respect to
each prepayment of Loans required by this Section 2.06, such prepayments shall
be applied on a pro rata basis to the then outstanding Loans irrespective of
whether such outstanding Loans are ABR Loans or Eurodollar Loans.

(b)The Borrower shall notify Lender in writing of any prepayment hereunder not
later than 12:00 p.m., New York City time, three (3) Business Days before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid.  All
prepayments under this Section 2.06 shall be subject to Section 2.16 but
otherwise without premium or penalty.  Each partial prepayment shall be applied
ratably to the Loans.  

(c)Each prepayment pursuant to this Section 2.06 shall be accompanied by a cash
amount equal to the accrued but unpaid interest through the date of such
prepayment.  

Section 2.07Mandatory Prepayment of Loans

.

(a)If Borrower shall consummate any Asset Sale, incur any Indebtedness (other
than Indebtedness permitted under Section 6.02) or realize proceeds from any
Casualty Event above $500,000 individually or in the aggregate, then, in each
case, not later than two (2) Business Days after receipt of the Net Cash
Proceeds therefrom, the Borrower shall apply 100% of such Net Cash Proceeds to
the repayment of Loans and the payment of accrued and unpaid interest
thereon.  The provisions of this Section 2.07(a) do not constitute a consent to
any Disposition or the incurrence of any Indebtedness by Borrower.  

(b)Each payment of Net Cash Proceeds pursuant to this Section 2.07 shall be
applied on a pro rata basis to the then outstanding Loans being prepaid
irrespective of whether such

Page 20



--------------------------------------------------------------------------------

 

outstanding Loans are ABR Loans or Eurodollar Loans and shall be accompanied by
all accrued but unpaid interest thereon.  

(c)The Borrower shall notify Lender in writing of any prepayment hereunder not
later than 12:00 p.m., New York City time, three (3) Business Days before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid.  All
prepayments under this Section 2.07 shall be subject to Section 2.16 but
otherwise without premium or penalty.    

Section 2.08[Reserved]

.

Section 2.09[Reserved]

.

Section 2.10Interest on Loans

.  

(a)The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days (or, in the
case of ABR Loans that bear interest by reference to the Base Rate, 365 or 366
days, as applicable) and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin in effect from time to time.

(c)Interest on each Loan shall be paid in kind by having such interest
capitalized and added to the outstanding principal balance of the Loans on such
Interest Payment Date in lieu of cash payment (such interest that is capitalized
and added to the principal amount of a Loan being referred to herein as “PIK
Interest”); provided, that the Borrower may elect, by providing a Notice of Cash
Election to Lender in accordance with the immediately following sentence, to
have all (but not less than all) of the interest payable on any Interest Payment
Date payable in cash in arrears on each Interest Payment Date applicable to such
Loan and on the Maturity Date, and, in the event of any repayment or prepayment
of any Loan, interest on the amount so repaid or prepaid shall be payable in
cash on the date of such repayment or prepayment.  In order to elect to have the
interest payable on any Interest Payment Date payable in cash in lieu of PIK
Interest, the Borrower shall provide a Notice of Cash Election to Lender (i) in
the case of a Eurodollar Loan, not later than 12:00 p.m., New York City time,
one (1) Business Day prior to the first day of the Interest Period ending on
such Interest Payment Date and (ii) in the case of an ABR Loan, not later than
12:00 p.m., New York City time, one (1) Business Day prior to the Interest
Payment Date in respect of such Loan immediately preceding the Interest Payment
Date to which such Notice of Cash Election relates (or, if such Notice of Cash
Election in respect of such Loan is for the first Interest Payment Date
occurring after the Effective Date, not later than 12:00 p.m., New York City
time, one (1) Business Day prior to the Effective Date).  Upon being capitalized
and added to the then aggregate outstanding principal balance of the Loans, PIK
Interest shall be treated as principal of the Loans for all purposes of this
Agreement and the other

Page 21



--------------------------------------------------------------------------------

 

Loan Documents.  Notwithstanding anything to the contrary contained herein,
interest accruing pursuant to Section 2.10(d) shall be payable in cash from time
to time on demand.

(d)Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans and, to the extent
permitted by applicable law, other Obligations outstanding shall thereafter bear
interest, after as well as before judgment, at the Default Rate.

(e)If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  In the case of any extension of any payment of principal pursuant to the
preceding sentence, interest thereon shall be payable at the rate applicable
during such extension period.

Section 2.11Alternate Rate of Interest

.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing: (x) Lender determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or (y)
Lender determines (which determination shall be final and conclusive absent
manifest error) that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to Lender of making or maintaining their
Loans included in such Borrowing for such Interest Period; then Lender shall
give written notice thereof to Borrower as promptly as practicable thereafter
and, until Lender notifies Borrower that the circumstances giving rise to such
notice no longer exist, (i) any Borrowings that were to have been converted on
the first day of such Interest Period to a Eurodollar Borrowing shall be
continued as a Market Disruption Loan and (ii) any outstanding Eurodollar
Borrowing shall be converted, on the last day of the then-current Interest
Period, to a Market Disruption Loan.

(b)If at any time Lender determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause (a)(x)
above have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(x) have not arisen but the
administrator of the ICE Benchmark Administration London Interbank Offered Rate
or a Governmental Authority having jurisdiction over Lender has made a public
statement identifying a specific date after which the ICE Benchmark
Administration London Interbank Offered Rate shall no longer be used for
determining interest rates for loans, then the Borrower and Lender shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then-prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time and the
Borrower and Lender may enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin).  Notwithstanding anything to
the contrary in Section 10.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement.  Until an
alternate rate of interest is determined in accordance with this clause (b)
(but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.11(b), only to the extent the ICE Benchmark
Administration London Interbank Offered Rate for such Interest Period is not
available or published at such time on a current basis), (x) any requested
Eurodollar Loans shall be made as

Page 22



--------------------------------------------------------------------------------

 

ABR Loans, (y) any ABR Loans that were to have been converted to Eurodollar
Loans shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period
applicable thereto, into ABR Loans, in each case determined without giving
effect to clause (c) of the Alternate Base Rate.

Section 2.12[Reserved]

.

Section 2.13Conversion and Continuation of Borrowings

.  The Borrower shall have the right at any time upon delivery of an Interest
Election Request to Lender (a) not later than 12:00 p.m., New York City time,
one Business Day prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 p.m., New York City time, three (3)
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period and (c) not later than
12:00 p.m., New York City time, three (3) Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i)each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)no less than all the outstanding principal amount of any Borrowing shall be
converted or continued;

(iii)accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(iv)if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v)any portion of the Borrowing maturing or required to be repaid in less than
one week may not be converted into or continued as a Eurodollar Borrowing;

(vi)any portion of a Eurodollar Borrowing that cannot be continued as a
Eurodollar Borrowing by reason of the immediately preceding clause (v) shall be
automatically converted at the end of the Interest Period in effect for such
Borrowing into an ABR Borrowing; and

(vii)after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

Each such Interest Election Request shall be irrevocable and shall specify (a)
the identity and amount of the Borrowing that the Borrower requests be converted
or continued, (b) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (c) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and (d)
if such Borrowing is to be converted to or continued as a Eurodollar

Page 23



--------------------------------------------------------------------------------

 

Borrowing, the Interest Period with respect thereto.  If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of three months’ duration.  If the Borrower shall not have given
notice in accordance with this Section 2.13 to continue any Borrowing into a
subsequent Interest Period, such Borrowing shall, at the end of the Interest
Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.  

Section 2.14Increased Costs

.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of or credit extended by Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate);

(ii)subject Lender to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)impose on Lender or the London interbank market any other condition, cost
or expense (other than Taxes) affecting this Agreement or Loans made by Lender

and the result of any of the foregoing shall be to increase the cost to Lender
of making, converting to, continuing or maintaining any Loan or maintaining its
obligations to make any such Loan or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or any other
amount), then the Borrower will pay to Lender such additional amount or amounts
as will compensate Lender for such additional costs incurred or reduction
suffered.

(b)If Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by Lender to a level below that
which Lender or Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to Lender, as the case may be, such
additional amount or amounts as will compensate Lender or Lender’s holding
company for any such reduction suffered.

(c)A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

Page 24



--------------------------------------------------------------------------------

 

(d)Failure or delay on the part of Lender to demand compensation pursuant to
this Section shall not constitute a waiver of Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.15Change in Legality

.  

(a)Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for Lender to make or maintain any Eurodollar Loan or to
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower:

(i)Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by Lender hereunder (or be continued for
additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall
be deemed a request for an ABR Loan (or a request to continue an ABR Loan as
such or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn; and

(ii)Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event Lender shall exercise its rights under paragraph (i) or (ii) above,
all payments and prepayments of principal that would otherwise have been applied
to repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)For purposes of this Section 2.15, a notice to the Borrower by Lender shall
be effective as to each Eurodollar Loan made by Lender, (i) if lawful, on the
last day of the Interest Period then applicable to such Eurodollar Loan and (ii)
in all other cases, on the date of receipt by the Borrower.

Section 2.16Breakage

.  The Borrower shall indemnify Lender against any loss or expense that Lender
may sustain or incur as a consequence of (a) any event, other than a default by
Lender in the performance of its obligations hereunder, which results in (i)
Lender receiving, or being deemed to receive, any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to

Page 25



--------------------------------------------------------------------------------

 

an ABR Loan, or the conversion of the Interest Period with respect to any
Eurodollar Loan, in each case other than on the last day of the Interest Period
in effect therefor or (iii) any Eurodollar Loan to be made by Lender (including
any Eurodollar Loan to be made pursuant to a conversion or continuation under
Section 2.13) not being made after notice of such Loan shall have been given by
the Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder.  In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by Lender in redeploying the funds released or not utilized by reason of such
Breakage Event for such period.  A certificate of Lender setting forth any
amount or amounts which Lender is entitled to receive pursuant to this Section
2.16 shall be delivered to the Borrower and shall be conclusive absent manifest
error.

Section 2.17Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section 2.17)
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.17, the Borrower
shall deliver to Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

(d)Indemnification by the Borrower.  Borrower shall indemnify Lender, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by Lender or required to be
withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant

Page 26



--------------------------------------------------------------------------------

 

Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by Lender shall be conclusive absent
manifest error.

(e)[Reserved].

(f)Status of Lender.

(i)If Lender is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document, it shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, Lender, if reasonably requested by
the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Lender.

(ii)Without limiting the generality of the foregoing,

(A)if Lender is a U.S. Person, it shall deliver to the Borrower on or prior to
the date on which Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower), executed copies of
IRS Form W-9 certifying that Lender is exempt from U.S. federal backup
withholding Tax;

(B)if Lender is a Foreign Lender, it shall, to the extent it is legally entitled
to do so, deliver to the Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of,

Page 27



--------------------------------------------------------------------------------

 

U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form); or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D)Lender shall deliver to the Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that Lender has
complied with Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),

Page 28



--------------------------------------------------------------------------------

 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower in writing of its legal inability
to do so.

(g)[Reserved].

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00 p.m. New York City
Time on the date when due, in Dollars and (other than in the case of PIK
Interest) in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of Lender,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to Lender at
such account as may be specified by Lender.  Lender shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing

Page 29



--------------------------------------------------------------------------------

 

interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in Dollars.

(b)If at any time insufficient funds are received by and available to Lender to
pay fully all amounts of principal, interest, premiums and fees then due
hereunder, such funds shall be applied (i) first, towards payment of fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of fees then due to such parties, (ii) second, towards payment of
interest and premiums then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and premiums then due to such
parties and (iii) third, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c)If Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary (as to which the provisions of this paragraph shall apply).  The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Article III.

Representations and Warranties

Borrower represents and warrants to Lender that on the Effective Date and each
Credit Date:

Section 3.01Organization; Powers

.  Borrower (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and, (c) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Page 30



--------------------------------------------------------------------------------

 

Section 3.02Authorization; Enforceability

.  The Transactions are within Borrower’s corporate, limited liability company
or partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, actions by equity
holders.  This Agreement has been duly executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect or have been
made, (b) will not violate any Requirement of Law applicable to Borrower,
(c) will not violate or result in a default under any indenture, agreement or
other instrument evidencing Material Indebtedness, or give rise to a right
thereunder to require any payment to be made by Borrower, and (d) will not
result in the creation or imposition of any Lien on any asset of Borrower not
otherwise permitted under Section 6.03.

Section 3.04No Material Adverse Change

.

(a)[Reserved].

(b)Since January 16, 2019, no event or circumstance, either individually or in
the aggregate, which has had or could reasonably be expected to have a Material
Adverse Effect has occurred.

Section 3.05Properties

.

(a)Borrower has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for (i) minor defects in
title that do not, in the aggregate, interfere with its ability to conduct its
business as currently conducted and (ii) Liens permitted under Section 6.03.

(b)Borrower owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and the use
thereof by Borrower does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.06Litigation and Environmental Matters

.

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of Borrower,
threatened against or affecting Borrower (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect after taking into account insurance proceeds or other
recoveries from third parties actually received (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

Page 31



--------------------------------------------------------------------------------

 

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect after taking into account insurance proceeds
or other recoveries from third parties actually received, Borrower (i)  has not
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii)  has not become subject to any Environmental Liability, (iii)  has not
received written notice of any claim with respect to any Environmental Liability
or (iv) does not know of any reasonable basis for any claim against Borrower
with respect to any Environmental Liability.

Section 3.07Compliance with Laws and Agreements

.  (a) Borrower is in compliance with all Requirements of Law applicable to it
or its Property, (b) Borrower is in compliance with its Organizational Documents
and (c) Borrower is in compliance with all indentures, agreements and other
instruments binding upon it or its Property, except, in the case of clauses (a)
or (c), where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

Section 3.08Investment Company Status

.  Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.09Taxes

.  Borrower has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which Borrower has set aside on its books
adequate reserves maintained in accordance with GAAP, (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, or (c) to the extent otherwise excused or prohibited by the
Bankruptcy Code and for which payment has not otherwise been required by the
Bankruptcy Court.

Section 3.10ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of U.S.
GAAP Codification Topic 715-30) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in Material Adverse Effect.

Section 3.11Disclosure

.  The Borrower has disclosed to Lender all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of
Borrower to Lender in connection with the negotiation of this

Page 32



--------------------------------------------------------------------------------

 

Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading as of the date made or deemed made; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time and, if such projected financial information was
delivered prior to the Effective Date, as of the Effective Date.

Section 3.12Labor Matters

.  There are no strikes, lockouts or slowdowns against Borrower pending or, to
the knowledge of the Borrower, threatened that could reasonably be expected to
have a Material Adverse Effect.  The hours worked by and payments made to
employees of Borrower have not been in violation of the Fair Labor Standards Act
or any other law dealing with such matters to the extent that such violation
could reasonably be expected to have a Material Adverse Effect.

Section 3.13Capitalization

.  Schedule 3.13 lists as of the Effective Date, the Borrower’s full legal name
and its jurisdiction of organization and a list of all Subsidiaries of Borrower.

Section 3.14Margin Stock

.  Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), and no
part of the proceeds of the Loans will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.

Section 3.15[Reserved]

.  

Section 3.16[Reserved]

.

Section 3.17[Reserved]

.

Section 3.18[Reserved]

.

Section 3.19[Reserved]

.

Section 3.20[Reserved]

.

Section 3.21Anti-Corruption Laws and Sanctions

.  The Borrower, its Subsidiaries and their respective officers, to the
knowledge of the Borrower its directors, employees and agents, insofar as the
same are acting on behalf of the Borrower or its Subsidiaries, (i) are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and (ii) have not, in the past five years, engaged in any dealings with
a Sanctioned Person in violation of applicable Sanctions.  None of the Borrower
or any Subsidiary, or to the knowledge of the Borrower, any director, officer,
employee or agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

Page 33



--------------------------------------------------------------------------------

 

Section 3.22No Foreign Operations

.  Borrower does not operate its business outside the geographical boundaries of
the United States.

Section 3.23[Reserved]

.

Section 3.24Borrower as Holding Company

.  Borrower is a holding company and does not engage in any business activities
or own any assets or incur any material liabilities other than (a) its ownership
of the Capital Stock of its Subsidiaries and liabilities incidental thereto and
(b) in connection with this Agreement.

Article IV.

Conditions to EFFECTIVENESS AND borrowings

Section 4.01Conditions to Effectiveness

.  The effectiveness of this Agreement shall be subject to the satisfaction (or
waiver by Lender) of the following conditions:

(a)Loan Documents. Lender shall have received executed counterparts of this
Agreement and the other Loan Documents executed by each party hereto and
thereto, each of which shall be in form and substance satisfactory to Lender in
its sole discretion.

(b)Organizational Documents.  Lender shall have received (i) customary
certificates of resolutions or other action, incumbency certificates of
Responsible Officers of Borrower evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents and (ii)
certificates (including Organizational Documents and good standing certificates)
relating to the organization, existence and good standing of Borrower in its
jurisdiction of organization, in each case, as certified by the Secretary or an
Assistant Secretary of Borrower.

(c)Fees and Expenses.  Lender shall have received all fees and expenses due and
payable to it on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable and documented expenses
(including reasonable and documented fees, charges and disbursements of counsel
and other advisors) required to be reimbursed or paid by Borrower hereunder or
under any other Loan Document.

(d)Required Documentation.   At least five (5) Business Days prior to the
Effective Date, Lender shall have received all documentation and other
information with respect to Borrower, requested in writing by Lender and
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
including, for the avoidance of doubt, a certification regarding beneficial
ownership as required by 31 C.F.R. § 1010.230.

(e)Indebtedness.  Lender shall be satisfied in its sole discretion that, on the
Effective Date, immediately after giving effect to the Consummation of the Plan
of Reorganization, the issuance of the Loans to occur on the Effective Date and
any other transactions to occur on the Effective Date, Borrower shall have
outstanding no Indebtedness for borrowed money other than Indebtedness
outstanding under the Loan Documents.

Page 34



--------------------------------------------------------------------------------

 

(f)Approvals.  Borrower shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or, in the discretion of Lender, advisable in connection with the
Transactions and each of the foregoing shall be in full force and effect and in
form and substance satisfactory to Lender.

(g)Litigation.  There shall not exist any material action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority ,
except as otherwise disclosed to Lender in writing prior to the Effective Date.

(h)DIP Credit Agreement.  No default or event of default shall have occurred and
be continuing under the DIP Credit Agreement.

(i)No Material Adverse Effect. Since January 16, 2019, there shall have been no
event, circumstance or change, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

(j)Bankruptcy Related Conditions.  

(i)The Bankruptcy Court shall have entered the Confirmation Order, which shall
be in form and substance satisfactory to Lender in its sole discretion.  The
Confirmation Order must be in full force and effect, and shall not have been
vacated, reversed, modified, amended or stayed in any manner without the written
consent of Lender and shall be final and non-appealable;

(ii)The Plan of Reorganization shall not have been modified, altered, amended or
otherwise changed or supplemented in any manner without the written consent of
Lender;

(iii)All conditions precedent to the effectiveness of the Plan of Reorganization
(other than the occurrence of the Effective Date hereunder) shall have been
satisfied or waived (with the prior written consent of Lender); and

(iv)The Consummation of the Plan of Reorganization shall occur substantially
simultaneously with the occurrence of the Effective Date.

Section 4.02Conditions to All Loans

. The obligation of each Lender to make any Loans shall be subject to the
satisfaction (or waiver by Lender) of the following conditions:

(a)Representations and Warranties.  The representations and warranties of
Borrower contained in this Agreement and in each other Loan Document shall be
true and correct in all material respects (unless otherwise qualified by
materiality in which case such representations and warranties shall be true and
correct in all respects) on and as of such date of Borrowing, as applicable, as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date (in which case
such representation or warranty shall be true and correct in all material
respects (unless otherwise qualified by materiality in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date).

Page 35



--------------------------------------------------------------------------------

 

(b)No Default. At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Article V.

Affirmative Covenants

Until the Discharge of Obligations, Borrower covenants and agrees with Lender
that:

Section 5.01Financial Statements; Other Information

.  The Borrower will furnish to Lender:

(a)within 120 days after the end of each fiscal year of Borrower, the audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of Borrower and its Consolidated Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by BDO USA, LLP or other
independent public accountants reasonably acceptable to Lender (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than a “going concern”
qualification solely as to the Maturity Date occurring within the 12-month
period following the date of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that for the fiscal year ending December 31, 2019, comparative
information shall not be required.

(b)within 90 days after the end of each fiscal quarter of Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of Borrower and its Consolidated Subsidiaries as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided for the
fiscal quarters ending during the fiscal year ending December 31, 2019,
comparative information shall not be required.

(c)within three Business Days following the delivery of any financial statements
under clause (a) or (b) above, a certificate in a form reasonably acceptable to
Lender signed by a Financial Officer of the Borrower certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto;

(d)within 60 days after the conclusion of each fiscal year, the Borrower’s
annual operating and capital expenditure budgets, and financial forecasts,
including cash flow projections covering proposed fundings, repayments,
additional advances, investments and other cash receipts and disbursements, each
for the following fiscal year in a format reasonably

Page 36



--------------------------------------------------------------------------------

 

consistent with projections, budgets and forecasts theretofore provided to
Lender, and promptly following the preparation thereof, material updates to any
of the foregoing from time to time prepared by management of the Borrower;

(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and

(f)from time to time such information or projections with respect to the
business or Properties, or the condition or operations, financial or otherwise,
of, or compliance with the terms of this Agreement by, Borrower as Lender may
reasonably request, such information to be provided in each case, as promptly as
practicable, and in any event, within fifteen (15) Business Days following each
such request;

Documents required to be delivered pursuant to Section 5.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet, or (2) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which Lender has access (whether a commercial,
third-party website or whether sponsored by Lender); provided that:  (i) upon
request, the Borrower shall deliver paper copies of such documents to Lender
until a written request to cease delivering paper copies is given by Lender and
(ii) the Borrower shall notify Lender (by electronic mail) of the posting of any
such documents and, upon request, provide to Lender by electronic mail
electronic versions (i.e., soft copies) of such documents.  Lender shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.

Section 5.02Notices of Material Events

.  The Borrower will furnish to Lender prompt written notice of the following:

(a)as soon as possible, but in any event within five (5) days of obtaining
knowledge thereof, (i) the occurrence of any Default or (ii) the occurrence of
any “default” or “event of default” under any Material Indebtedness;

(b)as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect;

(c)as soon as possible, but in any event within  twenty (20) days after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

Page 37



--------------------------------------------------------------------------------

 

(d)as soon as possible, but in any event within twenty (20) days after obtaining
knowledge of any release by Borrower or any other Person of any Hazardous
Material into the environment, which could reasonably be expected to have a
Material Adverse Effect;

(e)as soon as possible, but in any event within twenty (20) days after any
notice alleging any violation of any Environmental Law by Borrower or any other
Environmental Liability, which could reasonably be expected to have a Material
Adverse Effect; and

(f)as soon as possible, but in any event within five (5) days after becoming
aware of any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

To the extent applicable, each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business

.  Borrower will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.04 or any Disposition
permitted under Section 6.05.

Section 5.04Payment of Obligations

.  Borrower will pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and Borrower
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, or (b) the failure to make such payment could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.05Maintenance of Properties; Insurance

.  Borrower will:

(a)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and

(b)maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.  Upon request of Lender, the Borrower will furnish or cause
to be furnished to Lender from time to time a summary of the respective
insurance coverage of Borrower in form and substance reasonably satisfactory to
Borrower, and, if requested, will furnish Lender copies of the applicable
policies.

Section 5.06Books and Records; Inspection Rights

.  Borrower will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Borrower will permit any representatives designated by
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition

Page 38



--------------------------------------------------------------------------------

 

with its senior management, independent accountants and other advisors, all at
such reasonable times and as often as reasonably requested.

Section 5.07Compliance with Laws

.  Borrower will comply with all Requirements of Law (including Environmental
Laws) applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08Environmental Matters

.  If an Event of Default is continuing or if Lender at any time has a
reasonable basis to believe that there exists a violation of any Environmental
Law by Borrower or that there exists any other Environmental Liabilities that
would in either case reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, then Borrower shall, promptly
upon the receipt of a request from Lender, cause the performance of, or allow
Lender (or its designee) access to the real property for the purpose of
conducting, an environmental assessment, including subsurface sampling of soil
and groundwater, and cause the preparation of a report.  Such assessments and
reports, to the extent not conducted by Lender (or its designee), shall be
conducted and prepared by a reputable environmental consulting firm acceptable
to Lender and shall be in form and substance acceptable to Lender.  The Borrower
shall be responsible for (and reimburse Lender for) all costs associated with
any such assessments and reports.

Section 5.09Use of Proceeds

.  The proceeds of the Loans will be used only to refinance DIP
Obligations.  The Borrower will not fund all or part of any repayment of the
Obligations out of proceeds derived from transactions which would be prohibited
by Sanctions or would otherwise cause any party hereto to be in breach of
Sanctions.

Section 5.10[Reserved]

.

Section 5.11[Reserved]

.

Section 5.12Swap Agreements

.  Upon the request of Lender, the Borrower shall, within 30 days of such
request, provide to Lender copies of all agreements, documents and instruments
evidencing the Swap Agreements to which the Borrower is a party to not
previously delivered to Lender, certified as true and correct by a Responsible
Officer of the Borrower, and such other information regarding such Swap
Agreements as Lender may reasonably request.

Section 5.13[Reserved]

.

Section 5.14[Reserved]

.  

Section 5.15[Reserved]

.

Section 5.16[Reserved]

.

Section 5.17Further Assurances

.

(a)From time to time execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as Lender may

Page 39



--------------------------------------------------------------------------------

 

reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents.

(b)Upon the exercise by Lender of any power, right, privilege or remedy pursuant
to this Agreement or the other Loan Documents which requires any consent,
approval, recording, qualification or authorization of any Governmental
Authority, execute and deliver, or cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
Lender may be required to obtain from Borrower for such governmental consent,
approval, recording, qualification or authorization.

Article VI.

Negative Covenants

Until the Discharge of Obligations, Borrower covenants and agrees with Lender
that:

Section 6.01[Reserved]

.

Section 6.02Indebtedness

.  Borrower will not create, incur, assume or permit to exist any Indebtedness,
except:

(a)Indebtedness of Borrower under the Loan Documents;

(b)Indebtedness in respect of Swap Agreements permitted pursuant to Section
6.08;

(c)Indebtedness existing on the Effective Date and set forth in Schedule 6.02
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the reasonable premium paid and fees and expenses reasonably incurred
therewith);

(d)Unsecured intercompany Indebtedness between the Borrower and any Subsidiary
with the prior written consent of Lender;

(e)Indebtedness (other than Indebtedness for borrowed money) incurred or
deposits made by the Borrower (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, (ii) in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which the
Borrower is a party and (iii) to secure public or statutory obligations of the
Borrower, in each case in the ordinary course of business and consistent with
past practice;

(f)Guarantees in respect of Indebtedness otherwise permitted pursuant to this
Section 6.02;

(g)Indebtedness in connection with the endorsement of negotiable instruments and
other obligations in respect of cash management services, netting services,
overdraft protection and similar arrangements, in each case in the ordinary
course of business and consistent with past practice;

Page 40



--------------------------------------------------------------------------------

 

(h)Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by the Borrower under customary terms and conditions; and

(i)other unsecured Indebtedness not in respect of borrowed money in an aggregate
amount outstanding at any time not to exceed $1,000,000.

Section 6.03Liens

.  Borrower will not create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:

(a)Permitted Encumbrances;

(b)any Lien on any Property of the Borrower existing on the Effective Date and
set forth in Schedule 6.03; provided that (i) such Lien shall not apply to any
other Property of the Borrower (other than proceeds and accessions and additions
to such Property) and (ii) such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof

(c)any Lien securing obligations under Swap Agreements permitted pursuant to
Section 6.08; and

(d)Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any Property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums related thereto.

Section 6.04Fundamental Changes

.  Borrower will not merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a)any Subsidiary may merge into Borrower in a transaction in which Borrower is
the surviving entity; and

(b)Dispositions permitted by Section 6.05 may be made.

Section 6.05Disposition of Assets

.  The Borrower will not Dispose of any Property except:

(a)the Disposition of equipment and other Property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the
Borrower or that is being replaced by equipment of comparable value and utility;

(b)Liens permitted by Section 6.03, Investments permitted by Section 6.07 and
Restricted Payments permitted by Section 6.09;

(c)Dispositions of cash and Cash Equivalents in the ordinary course of business;

Page 41



--------------------------------------------------------------------------------

 

(d)sales or discounts of overdue accounts receivable in the ordinary course of
business, in connection with the compromise or collection thereof, and not in
connection with any financing transaction;

(e)Dispositions of seismic, geologic or other data and license rights in the
ordinary course of business;

(f)Hedge Modifications; provided that the consideration received for such Hedge
Modification is at least equal to Fair Market Value; and

(g)Other Dispositions and sales of Properties not otherwise permitted pursuant
to this Section 6.05 having a Fair Market Value not to exceed $1,000,000 in the
aggregate for all Dispositions and sales of Properties pursuant to this Section
6.05(g) for the term of this Agreement.

Section 6.06Nature of Business

.  Borrower will not engage in any business activities or own any assets or
incur any liabilities other than (a) its ownership of the Capital Stock of its
Subsidiaries and liabilities incidental thereto, (b) transactions expressly
permitted under this Agreement and the other Loan Documents and (c) in
connection with the consummation of the Transactions.

Section 6.07Investments

.  Borrower will not make any Investment, except:

(a)Investments in Cash Equivalents;

(b)Investments in or to a Subsidiary with the prior written consent of Lender;

(c)Guarantees constituting Indebtedness permitted by Section 6.02 (other than
guarantees in respect of Capital Lease Obligations) and performance guarantees,
in each case, incurred in the ordinary course of business;

(d)Investments consisting of Swap Agreements to the extent permitted under
Section 6.08;

(e)Investments existing as of the Effective Date and set forth on Schedule 6.07;

(f)Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business and in any event not to exceed $250,000 in the aggregate at any time
outstanding;

(g)demand deposits with financial institutions, prepaid expenses and extensions
of trade credit in the ordinary course of business (and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss);

(h)trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

Page 42



--------------------------------------------------------------------------------

 

(i)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that, the aggregate
amount of such Investment shall not exceed $1,000,000 (other than by
appreciation);

(j)Investments consisting of any deferred portion of the sales price received by
the Borrower in connection with any sale of assets permitted hereunder;

(k)any Investment by the Borrower in a Person, if as a result of such Investment
(i) such Person becomes a Subsidiary of the Borrower or (ii) such Person is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its Properties or assets to, or is liquidated into, the
Borrower or a Subsidiary of the Borrower; and

(l)other Investments not to exceed $1,000,000 in the aggregate.

Section 6.08Swap Agreements

.  Borrower will not enter into any Swap Agreement, except Swap Agreements with
counterparties reasonably acceptable to Lender and entered into in the ordinary
course of business and not for speculative purposes to

effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or Investment of the Borrower.

Section 6.09Restricted Payments

.  Borrower will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment; provided that, so long as at the time of and
immediately after giving effect to such Restricted Payment no Default or Event
of Default shall have occurred and be continuing or would occur as a consequence
thereof, Borrower may make the following Restricted Payments:

(a)the declaration and payment of dividends or distributions by Borrower solely
in Capital Stock (other than Disqualified Stock) of Borrower;

(b)Permitted Tax Distributions;

(c)the declaration and payment of dividends or distributions to Holdings and
Holdings’ direct and indirect holding companies, the proceeds of which shall be
used to pay such equity holder’s operating costs and expenses incurred in the
ordinary course of business, other overhead costs and expenses and fees
(including, but not limited to, (i) administrative, legal, accounting and
similar expenses provided by third parties, (ii) trustee, directors, managers,
direct and indirect equity holder and general partner fees, costs and expenses,
and (iii) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claim, litigation or proceeding); and

(d)the declaration and payment of other dividends or distributions with the
prior written consent of Lender.

Section 6.10Transactions with Affiliates

.

(a)Borrower will not make any payment to, or sell, lease, transfer or otherwise
Dispose of any of its Properties or assets to, or purchase any Property from, or
enter into or make

Page 43



--------------------------------------------------------------------------------

 

or amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with (or for the benefit of), any Affiliate of Borrower (each, an
“Affiliate Transaction”), unless:

(i)the Affiliate Transaction is on terms that are no less favorable to Borrower
than those that would have been obtained in a comparable transaction by Borrower
with an unrelated Person or, if in the good faith judgment of Borrower’s
manager, no comparable transaction is available with which to compare such
Affiliate Transaction, such Affiliate Transaction is otherwise fair to Borrower
from a financial point of view; and

(ii)the Borrower delivers to Lender (A) with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $10,000,000, an officers’ certificate certifying that
such Affiliate Transaction or series of related Affiliate Transactions complies
with this covenant and that such Affiliate Transaction or series of related
Affiliate Transactions has been approved by a majority of the disinterested
members of the board of directors of Holdings; and (B) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $20,000,000, an opinion as to the fairness
to Borrower of such Affiliate Transaction or series of related Affiliate
Transactions from a financial point of view issued by an accounting, appraisal
or investment banking firm of national standing.

(b)Section 6.10(a) will not apply to:

(i)payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of Borrower;

(ii)payments made by the Borrower or any Subsidiary thereof pursuant to a
management services agreement, management agreement or similar agreement between
the Borrower or any such Subsidiary, on the one hand, and Ares Management LLC or
an Affiliate thereof, on the other hand;

(iii)Restricted Payments permitted by Section 6.09; and

(iv)any issuance of Capital Stock (other than Disqualified Stock) of Borrower to
Affiliates of Borrower and the granting of registration and other customary
rights in connection therewith.

Section 6.11Restrictive Agreements

.  Borrower will not directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of Borrower to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to Holdings or any Subsidiary or to Guarantee Indebtedness of
Holdings or any Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement and (ii)  the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions

Page 44



--------------------------------------------------------------------------------

 

apply only to the Property securing such Indebtedness and (B) customary
provisions in leases and other contracts restricting the assignment thereof.

Section 6.12Disqualified Stock

.  Borrower will not issue any Disqualified Stock.

Section 6.13Certain Amendments to Organizational Documents

.  Borrower will not enter into or permit any modification or amendment of, or
waive any material right or obligation of any Person under its Organizational
Documents if the effect thereof would be materially adverse to Lender or violate
Section 6.11.

Section 6.14Sale and Leaseback Transactions

.  Borrower will not enter into or suffer to exist any Sale and Leaseback
Transaction.

Article VII.

[RESERVED]

Article VIII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)Non-Payment. (i) Borrower shall fail to pay any principal of, or premium on,
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise or (ii)
Borrower shall fail to pay any interest on any Loan, any fee or any other
amount, other than an amount referred to in clause (i), payable under this
Agreement, when and as the same shall become due and payable, and such failure
under this clause (ii) shall continue unremedied for a period of three (3)
Business Days;

(b)Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of Borrower in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;

(c)Covenants.  Borrower shall fail to observe or perform (i) any term, covenant,
condition or agreement contained in Section 5.01(a), Section 5.01(b), Section
5.01(c), Section 5.01(d), Section 5.02, Section 5.03 (with respect to Borrower’s
existence), Section 5.09 or in Article VI or (ii) any other term, covenant,
condition or agreement contained in this Agreement (other than those specified
in the foregoing clause (i) of this Section or clause (a) or (b) of this
Article) or any Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier of (x) knowledge thereof by the Borrower or
(y) receipt of written notice thereof from Lender to the Borrower;

Page 45



--------------------------------------------------------------------------------

 

(d)Cross-Default.  Borrower shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable and such failure shall
continue beyond the applicable grace period, if any, or any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (d) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the Property securing such
Indebtedness and (ii) Indebtedness that becomes due as a result of a Change in
Law, tax regulation or accounting treatment so long as such Indebtedness is paid
when due;

(e)Involuntary Proceedings.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Borrower or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(f)Voluntary Proceedings.  Borrower shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (e) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the foregoing or (vii)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due.

(g)Judgments.  One or more judgments for the payment of money in an aggregate
amount in excess of $2,500,000 shall be rendered against Borrower or any
combination thereof and either the same shall remain undischarged or unsatisfied
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Borrower to enforce any such judgment;

(h)ERISA.  An ERISA Event shall have occurred that, in the opinion of Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(i)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be valid and

Page 46



--------------------------------------------------------------------------------

 

enforceable as against Borrower; or Borrower or any other Person contests in any
manner the validity or enforceability of any provision of any Loan Document; or
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(j)Change of Control.  There occurs any Change of Control.

then, and in every such event (other than an event with respect to Borrower
described in clause (e) or (f) of this Article), and at any time thereafter
during the continuance of such event, Lender may, by notice to the Borrower,
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees, premiums and other obligations of the Borrower accrued or payable
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (e) or (f) of this Article, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees, premiums and other
obligations of the Borrower accrued or payable hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.  Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, Lender may protect and enforce its rights under this Agreement and the
other Loan Documents by any appropriate proceedings, including proceedings for
specific performance of any covenant or agreement contained in this Agreement or
any other Loan Document, and Lender may enforce payment of any Obligations due
and payable hereunder or enforce any other legal or equitable right and remedies
which it may have under this Agreement, any other Loan Document, or under
applicable law or in equity.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Lender from or on behalf of Borrower
of all or any part of the Obligations, and, as between Borrower on the one hand
and Lender on the other, Lender shall have the continuing and exclusive right to
apply and to reapply any and all payments received against the Obligations in
such manner as Lender may deem advisable notwithstanding any previous
application by Lender.

Following the occurrence and during the continuance of an Event of Default,
Lender shall apply any and all payments received by Lender in respect of the
Obligations in the following order:  first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Lender with
respect to this Agreement or the other Loan Documents, second, to accrued and
unpaid interest on the Obligations, third, to the principal amount of the
Obligations outstanding, and fourth, to any other indebtedness or obligations of
Borrower owing to Lender under the Loan Documents.  Any balance remaining after
giving effect to the applications set forth above shall be delivered to the
Borrower or to whoever may be lawfully entitled to receive such balance or as a
court of competent jurisdiction may direct.  In carrying out any of the

Page 47



--------------------------------------------------------------------------------

 

applications set forth herein, amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category.

Article IX.

[RESERVED]

Article X.

Miscellaneous

Section 10.01Notices

.

(a)Subject to paragraph (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
email, as follows:

(i)if to the Borrower, to Gastar Midco Holdings LLC, c/o Ares Management LLC,
2000 Avenue of the Stars, 12th Floor, Los Angeles, CA  90067, Attention: Eric
Waxman, Facsimile No. (310) 201-4157, email: ewaxman@aresmgmt.com, with a copy
to Milbank Tweed Hadley & McCloy LLP,  2029 Century Park East, 33rd Floor, Los
Angeles, CA 90067, Attention:  Adam Moses, Facsimile No. (213) 892-4765,
email:  amoses@milbank.com; and

(ii)if to Lender, to AF V Energy I Holdings, L.P., c/o Ares Management LLC, 2000
Avenue of the Stars, 12th Floor, Los Angeles, CA  90067, Attention: Eric Waxman,
Facsimile No. (310) 201-4157, email: ewaxman@aresmgmt.com, with a copy to
Milbank Tweed Hadley & McCloy LLP,  2029 Century Park East, 33rd Floor, Los
Angeles, CA 90067, Attention:  Adam Moses, Facsimile No. (213) 892-4765,
email:  amoses@milbank.com.

(b)Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Lender; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by Lender.  Lender or Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)Any party hereto may change its address or telecopy number or email address
for notices and other communications hereunder by written notice to the other
parties hereto.  All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received during the recipient’s normal business
hours.

Page 48



--------------------------------------------------------------------------------

 

Section 10.02Waivers; Amendments

.

(a)No failure or delay by Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of Lender
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of the Loans shall not be construed as a waiver of any
Default, regardless of whether Lender may have had notice or knowledge of such
Default at the time.

(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified, and no consent to any departure by
the Borrower therefrom shall be effective, except pursuant to an agreement or
agreements in writing entered into by Borrower and Lender.

Section 10.03Expenses; Indemnity; Damage Waiver

.

(a)The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by Lender and each of its Affiliates, including the reasonable
fees, charges and disbursements of counsel for Lender, in connection with the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable and documented out-of-pocket expenses incurred by Lender,
including the reasonable fees, charges and disbursements of any counsel for
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b)THE CREDIT PARTIES SHALL, JOINTLY AND SEVERALLY, INDEMNIFY LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED

Page 49



--------------------------------------------------------------------------------

 

BY THE BORROWER OR ANY SUBSIDIARY, OR ANY OTHER ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
BORROWER, ANY EQUITY HOLDERS OF BORROWER, ANY AFFILIATES OF BORROWER, ANY
CREDITORS OF BORROWER OR ANY OTHER THIRD PERSON AND WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR FROM A CLAIM BROUGHT BORROWER AGAINST LENDER
FOR MATERIAL BREACH IN BAD FAITH OF LENDER’S OBLIGATIONS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE
FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS
THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT IN SUCH JUDGMENT TO HAVE BEEN
GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR MATERIALLY
BREACHED THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND NOT ANY
OTHER INDEMNITEE.  THIS SECTION 10.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES
OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY
NON-TAX CLAIM.

(c)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, the Loans or the use of the proceeds thereof; provided
that, nothing in this clause (c) shall relieve Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(d)All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

(e)The agreements in this Section 10.03 shall survive the replacement of any
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of the Obligations.

Section 10.04Successors and Assigns

.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

Page 50



--------------------------------------------------------------------------------

 

without the prior written consent of Lender (and any attempted assignment or
transfer by Borrower without such consent shall be null and void) and
(ii) Lender may not assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)

(i)Subject to the conditions set forth in paragraph (b)(ii) below, Lender may
assign to one or more Persons (other than an Ineligible Institution) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of, if no Event
of Default has occurred and is continuing, the Borrower.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is executed) shall not
be less than $5,000,000 unless each of the Borrower and Lender otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing; and

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (c)  the Borrower.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and

Page 51



--------------------------------------------------------------------------------

 

Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.14,
Section 2.15, Section 2.16, Section 2.17 and Section 10.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv)Lender, acting for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment and the Applicable Percentage of, and principal
amount of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower and Lender shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Credit
Parties and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. For the avoidance of doubt, the language in this
Section 10.04(b)(iv) is intended to cause the Loans, and any participation
therein, to be in “registered form” as defined in Sections 163(f), 87(h)(2) and
881(c)(2) of the Code, Section 5f.103-(c) of the United States Treasury
Regulations and Section 1.163-5(b)(1) of the proposed United States Treasury
Regulations, and such language shall be interpreted and applied consistently
therewith.

(c)

(i)Any Lender may, without the consent of the Borrower or Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled

Page 52



--------------------------------------------------------------------------------

 

to the benefits of Section 2.14, Section 2.15, Section 2.16 and Section 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood, however, that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under
Section 2.14, Section 2.15, Section 2.16 or Section 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non‑fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”), and no
participation shall be effective unless it has been recorded in the Participant
Register pursuant to this Section; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b)(1) of the proposed United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

Section 10.05Survival

.  All covenants, agreements, representations and warranties made by Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee, premium or any other amount payable under this Agreement is outstanding
and so long as the Commitment has not expired or terminated.  The provisions of
Section 2.14, Section 2.15,

Page 53



--------------------------------------------------------------------------------

 

Section 2.16, Section 2.17 and Section 10.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitment or the termination of this Agreement or any provision hereof.

Section 10.06Counterparts; Integration; Effectiveness; Electronic Execution

.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement constitutes the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  This Agreement shall become effective when it
shall have been executed by the Lender and when the Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 10.07Severability

.  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 10.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against

Page 54



--------------------------------------------------------------------------------

 

any of and all the obligations of Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

Section 10.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

.

(a)THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b)BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

Page 55



--------------------------------------------------------------------------------

 

Section 10.10WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 10.11Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12Confidentiality

.  Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Lender on a
nonconfidential basis from a source other than Borrower.  For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any such information that is
available to Lender on a nonconfidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 10.13Material Non-Public Information

.

(a)LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE

Page 56



--------------------------------------------------------------------------------

 

MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL
BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, LENDER REPRESENTS TO THE BORROWER THAT IT HAS
IDENTIFIED TO THE BORROWER A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

(c)The Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the
meaning of the federal and state securities laws.  To the extent that any of the
executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

Section 10.14[Reserved]

.

Section 10.15Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

Section 10.16USA PATRIOT Act

.  Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act.

Page 57



--------------------------------------------------------------------------------

 

 

 

[Signature Pages Follow]

 

 

Page 58



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

GASTAR MIDCO HOLDINGS LLC

By:  /s/ Michael A. Gerlich
Name:Michael A. Gerlich
Title:Senior Vice President, Chief Financial
Officer and Secretary

 

Signature Page to Midco Credit Agreement



--------------------------------------------------------------------------------

 

AF V Energy I Holdings, L.P.,
as a Lender

By:  /s/ Gary Levin
Name:Gary Levin
Title:Authorized Signatory

 

 

 

 

Signature Page to Midco Credit Agreement

